USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-2240                     NORMAN J. WEINSTEIN, ET AL.,                        Plaintiffs, Appellees,                                  v.                         LEVINE-FRICKE-RECON,                         Defendant, Appellant.                         ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                   FOR THE DISTRICT OF MASSACHUSETTS              [Hon. Patti B. Saris, U.S. District Judge]                         ____________________                                Before                        Torruella, Chief Judge,                   Selya and Boudin, Circuit Judges.                         ____________________    M. Robert Dushman and Brown, Rudnick, Freed & Gesmer, P.C. on brieffor appellant.    Bernard Bressler and Bressler, Amery & Ross on brief for appelleesNorman J. Weinstein and Richard F. Toro.                         ____________________                             March 4, 1998                         ____________________      Per Curiam.  We have reviewed the submissions of the    parties and the record on appeal, and we affirm.  The question    of whether an arbitrable issue existed was properly before the    district court.  See First Options, Inc. v. Kaplan, 115 S.Ct.    1920, 1924-25 (1995) (question of whether an issue is subject    to arbitration should be decided by a court, unless the parties    specifically provided otherwise); AT&T Technologies, Inc. v.    Communications Workers of America, 475 U.S. 643, 649 (1986)    (same).  Appellant's argument that arbitration should have been    allowed because appellant might later be liable to the    guarantor was not raised below, so it is waived.  In re Rauh,    119 F.3d 46, 51 (1st Cir. 1997).  Because the district court    has allowed arbitration on other related issues since this    appeal was filed, and that ruling has gone unchallenged, we    need not address appellant's remaining argument.        Affirmed.  Loc. R. 27.1.